Alice Robie Resnick, J.,
concurring in part and dissenting in part. I concur in the judgment of the majority which affirms the two aggravated murder convictions of appellant. I, however, dissent as to the vacating of the two death sentences imposed in this case.
R.C. 2929.05(A) requires this court to “independently weigh all of the facts and other evidence disclosed in the record in the case and consider the offense and the offender to determine whether the aggravating circumstances the offender was found guilty of committing outweigh the mitigating factors in the case, and whether the sentence of death is appropriate.” Since I strongly disagree with the majority’s interpretation of the evidence, I shall proceed with an independent review of the record.
Appellant was found guilty by a jury of the aggravated murders of Cheryl and Jesse Mooney and the attempted murders of Thurman and Deborah Dempsey. The jury found beyond a reasonable doubt that the aggravated murders were a part of a course of conduct involving the purposeful killing of or attempt to kill two or more persons.
Appellant had entered pleas of not guilty and not guilty by reason of insanity. He contended that on the night in question he was suffering from post-traumatic stress disorder and at the time of the shootings he had a flashback to his days in Vietnam. He thought that he was in his barracks being fired upon.
In order to support this defense he had a psychologist, John P. Wilson, testify. Dr. Wilson is a professor at Cleveland State University. He testified that he is an authority on post-*34traumatic stress syndrome, having received in excess of $100,000 in grants from the Disabled American Veterans Association, at least in part for research on the subject. It appears that Dr. Wilson had testified as an expert witness in thirty cases in fourteen states from 1977 to 1986 on post-traumatic stress disorder on behalf of Vietnam veterans. In this case, Dr. Wilson testified that appellant was suffering from post-traumatic stress disorder as a result of his service in Vietnam, in spite of the fact that appellant had only been in Vietnam from December 21, -1972 through January, 1973 and had not engaged in any combat. Dr. Wilson tested appellant extensively and testified that he had a lot of anger and hostility.
The state presented two psychiatrists, Drs. William H. Grant and Phillip J. Resnick.7 Dr. Resnick testified that “* * * there were no real elements of post-traumatic stress disorder which played a role in the shooting.” Further, he testified that appellant “* * * was not suffering from a mental disease or defect at that time which impaired his ability to know the wrongfulness of his act nor his ability to reframe [sic] from doing the act.”
Based on the foregoing the jury was not required to give any weight to the mitigating factor in R.C. 2929.04(B)(3), i.e., whether, “* * * at the time of committing the offense, the offender, because of a mental disease or defect, lacked substantial capacity to appreciate the criminality of his conduct or to conform his conduct to the requirements of the law[.]” (Emphasis added.) Since appellant was not suffering from a mental disease or defect, this factor should not be given any weight. Dr. Resnick, who is a highly respected forensic psychiatrist, clearly established that not only was appellant not suffering from a mental disease or defect but additionally he testified that appellant “* * * selectively chose and even distinguished Cheryl Mooney from her sister who looked somewhat like her, to shoot her in the back, to individually select who[m] he would shoot, all showed he had the ability to reframe [sic] from the acts he did not want to commit and the ability to carry out those acts that he elected to commit.”
After entering the Mooney property, on the night in question, appellant initially shot Cheryl Mooney, not killing her. After he shot Jesse Mooney he sought out Cheryl again and, dragging her either by the arm or by her shirt, threw her on top of the body of her husband and shot her in the back at close range. In spite of these facts the majority finds that “* * * the Mooneys invited confrontation by shouting words of challenge at appellant.” Where in the law do words ever justify the use of deadly force? The majority finds further mitigation in the fact that Jesse Mooney returned shots “after appellant had fired his first shotgun blast” which caused “non-fatal wounds to Cheryl Mooney and Thurman Dempsey.” From these facts the majority finds factors 1 and 2 of R.C. 2929.04(B) present.
Additionally, when the police responded to the initial complaint about a loud party, they did not find loud noise. The record evinces that as the police officer approached the property he heard no loud music or yelling. He told Jesse Mooney of the complaint but did not identify the caller. The same officer testified that when he responded to the second call at approximately 3:15 a.m., he heard only low music coming from the garage. It was at this point that the music was turned *35off and the Mooney party started to go into the house. What concrete evidence is there in the record to show that the victims induced the act or that appellant would not have committed it but for duress, coercion or strong provocation? On the contrary, there is no evidence in the record to show that appellant was under duress, coercion or strong provocation caused by the victims of these crimes. Rather, Dr. Grant testified that “this was not the behavior of a Marine in a fire fight.” Dr. Grant also testified that “[t]he selectivity of the attack indicates to me rational motivation for the attack.” Lastly, Dr. Grant testified that he believed appellant was very angry on the night in question. Upon consideration of all of the evidence, we simply have a very angry man who set out to kill the people he killed. Factors one and two, R.C. 2929.04(B)(1) and (2), have no support in the record and should be given no weight.
Factor four, R.C. 2929.04(B)(4), should be given no weight since appellant was not a youthful offender.
Factor five, R.C. 2929.04(B)(5), can be given some weight since appellant did not have any significant prior criminal convictions or delinquency adjudications.
Factor six, R.C. 2929.04(B)(6), has no weight in this case since appellant was the principal offender.
Factor seven, R.C. 2929.04(B)(7), is all-encompassing. Some weight should be given to the fact that appellant was a Marine for approximately four years. The majority gives great consideration as a mitigating factor to appellant’s claim that he left high school to care for his ailing mother. After a review of the record it appears from a statement to Dr. Grant that the reason that appellant left high school was because he was not learning anything and found it boring. Dr. Grant found it interesting that appellant dropped out of high school to care for his ill mother but one year later, while his mother was still sick, he joined the Marines and left home.
In reality the background of appellant exhibits a man who was not interested in school. Having attained a “D” average, he dropped out without graduating and was unemployed for a considerable period of time prior to the date of the crimes. Appellant did in fact experience tragedies in his life but not unlike those of any other human being. On the night in question, appellant was not suffering from a mental disease or defect. The killings were not induced by the victims nor was appellant under duress, coercion or strong provocation. Rather, he was annoyed and flew into a rage, choosing a shotgun from the many firearms he possessed, and selectively sought out Cheryl and Jesse Mooney, with whom he did not get along, as his victims.
I find beyond a reasonable doubt that the aggravating circumstance of purposely killing or attempting to kill two or more persons outweighs any mitigating factor which appeared in the record.
Proceeding now to determine whether the death penalty is appropriate in this case, it is necessary to consider whether the sentence is excessive or disproportionate to the penalty in similar cases. R.C. 2929.05(A). This case involved the calculated murders of two persons and the attempted killings of two other persons. The sentences herein are neither excessive nor disproportionate to the sentences imposed in other cases which involved the killings of or attempt to kill two or more persons. State v. Sowell (1988), 39 Ohio St. 3d 322, 530 N.E. 2d 1294; State v. Poindexter (1988), 36 Ohio St. 3d 1, 520 N.E. 2d 568; and State v. Brooks (1986), 25 Ohio St. 3d 144,25 OBR 190, 495 N.E. 2d 407. Thus, the sentences *36of death are not disproportionate to sentences rendered in other similar cases.
In accordance with the foregoing, I would affirm the judgment of the court of appeals in its entirety.
Moyer, C.J., and Douglas, J., concur in the foregoing opinion.

 Dr. Phillip J. Resnick is not related to Justice Alice Robie Resnick.